DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 2/18/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 	Patent No.: US 10,659,841 B2 to Besehanic in view of WO 2006/051456 A1 to Marc Vauclair(hereafter referenced as Vauclair).
Regarding claim 1, Besehanic discloses “a method of implementing privacy protection  (watermark)  for user data during online interactions with a digital services provider (DSP) (FIG . 1 is implemented by a logic circuit such as a DSP [Col.8/lines 4-8]) comprising: a. monitoring a user's interaction with the DSP during a data session (monitoring processes disclosed herein collect media metadata from watermarks ( e.g. , video water-marks for identification [Col.2/lines 29-33]), “to permit later identification of said selected user data in other contexts after it is communicated by the user to the DSP” (watermark is used to permit identification of selected data [Col.3/lines 1-7] also see reception of metadata and user ID info[Fig.8/item 810]).
Besehanic  does not explicitly disclose “to determine if selected user data falling within data restriction rules is to be communicated to the DSP; determining a data type and a data restriction parameter for said selected user data: modifying any such selected user data to include watermarking information in accordance with said data type and data restriction parameter, to permit later identification of said selected user data in other contexts after it is communicated by the user to the DSP.”
However, Vauclair in an analogous art discloses “to determine if selected user data falling within data restriction rules is to be communicated to the DSP” (device 100 is able to generate a signal processing function, typically in the form of software, where a watermark has been embedded in parameters of the signal processing function Vauclair [pg.5/lines 16-22); “determining a data type and a data restriction parameter for said selected user data: modifying any such selected user data to include watermarking information in accordance with said data type and data restriction parameter” (the digital signal processing function includes: selecting a subset of 5 parameters used by the signal processing function and/or used for designing the signal processing function; and embedding a watermark in the selected parameters in order to protect said data Vauclair [pg.2/line 3-6]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Basehanic’s watermarking process with Vauclair’s digital signal processing function by selecting a subset of parameters and embedding a watermark for the purpose of providing additional security. One of ordinary skill in the art would have been motivated to combine because Basehanic teaches a watermarking process, Vauclair also discloses a watermarking process which includes a restriction parameters, and both are from the same field of endeavor.
Regarding claim 2 in view of claim 1, the references combined disclose “wherein the watermarking information is adapted to be undetectable by the DSP”(video watermark detection Basehanic[Fig.7/item 720]).
Regarding claim 3 in view of claim 1, the references combined disclose “wherein a data type includes an image formatted data, and said watermarking information is based on altering one or more pixel states and/or appending redundant information”(i.e. video watermark is constructed utilizing pixels, see video watermark Basehanic[Fig.10/item 1020]).

Regarding claim 4 in view of claim 1, the references combined disclose “wherein a data type includes an audio formatted data, and said watermarking information is based on appending redundant information and/or altering acoustic volumes.”(an identifier may also be inserted/embedded in the audio video media of the file Basehanic[Col.3/lines 1-9]).
Regarding claim 5 in view of claim 1, the references combined disclose “wherein a data type includes an image formatted data, and said watermarking information is based on altering one or more pixel states and/or appending redundant information.” (i.e. video watermark is constructed utilizing pixels, see video watermark Basehanic[Fig.10/item 1020]).
Regarding claim 6 in view of claim 1, the references combined disclose “wherein a data type includes video formatted data, and said watermarking information is based on altering one or more pixel states and/or acoustic data.”(the video watermark includes and or is formatted as an ID3 tag Basehanic [Col.10/line 63 – Col.11/line 2]).
Regarding claim 7 in view of claim 1, the references combined disclose “wherein a data type includes text formatted data, and said watermarking information is based on altering and/or exchanging character codes for text characters” (video meta generator Basehanic  [Fig.1/item 135]).
Regarding claim 8 in view of claim 1, the references combined disclose “wherein a data type includes text formatted data, and said watermarking information is based on appending extraneous text characters” (metadata converter is extracted into a text format  [Fig.7/item 740] also see video meta generator Basehanic  [Fig.1/item 135]).
Regarding claim 9 in view of claim 1, the references combined disclose “wherein said watermarking information includes image and/or acoustic data embedded in a file that when output by a machine is beyond human recognition” (an identifier may also be inserted/embedded in the audio video media of the file Basehanic[Col.3/lines 1-9]). 
Regarding claim 10, Besehanic discloses “a method of implementing privacy (watermark) protection for user data during online interactions with a digital services provider (DSP) (FIG . 1 is implemented by a logic circuit such as a DSP [Col.8/lines 4-8]), “modifying any such selected user data to include embedded tracking information configured to permit later identification of said selected user data in other contexts after it is communicated by the user to the DSP” (watermark is used to permit identification of selected data [Col.3/lines 1-7] also see reception of metadata and user ID info Besehanic [Fig.8/item 810]), “monitoring the user's interaction with the DSP during a data session, to determine if selected user data falling within said PPC is to be communicated to the DSP” (monitoring processes disclosed herein collect media metadata from watermarks ( e.g. , video water-marks for identification Besehanic [Col.2/lines 29-33]).
Besehanic does not explicitly disclose “comprising: defining a personal privacy charger (PPC) based on a set of user usage restrictions for user data: wherein said initial PPC is adapted to be used by a computing device configured for privacy management in interactions with the DSP.”
However, Vauclair in an analogous art discloses “comprising: defining a personal privacy charger (PPC) based on a set of user usage restrictions for user data: wherein said initial PPC is adapted to be used by a computing device configured for privacy management in interactions with the DSP” (i.e. pg. 11 of applicants specification states that generating a compatibility assessment based on a comparison between the set of DSP privacy related parameters and the set of user privacy related parameters; and controlling a data session between the computing device and the DSP with the automated security agent based on the compatibility assessment and the user privacy related parameters, such that: when enabled by a user tracking option in the CPC/ PPC, the automated security agent tags the selected user privacy data communicated to the DSP with a tracking code prior to or during the data session. Device 100 of Vauclair is able to generate a signal processing function, typically in the form of software, where a watermark has been embedded in parameters of the signal processing function Vauclair [pg.5/lines 16-22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Basehanic’s watermarking process with Vauclair’s digital signal processing function by selecting a subset of parameters and embedding a watermark for the purpose of providing additional security. One of ordinary skill in the art would have been motivated to combine because Basehanic teaches a watermarking process, Vauclair also discloses a watermarking process which includes a restriction parameters, and both are from the same field of endeavor.
Regarding claim 11 in view of claim 10,  the references combined disclose “wherein said software agent conditions communication of said selected user data based on a confirmation by said DSP to comply with said initial PPC” (automated security agent tags the selected user privacy data communicated to the DSP with a tracking code prior to or during the data session. Device 100 of Vauclair is able to generate a signal processing function, typically in the form of software, where a watermark has been embedded in parameters of the signal processing function Vauclair [pg.5/lines 16-22).
Regarding claim 12 in view of claim 10,  the references combined disclose “wherein said software agent conditions communication of said selected user data based on a confirmation by said DSP to permit inclusion of said user tracking codes” (watermark is used to permit identification of selected data [Col.3/lines 1-7] also see reception of metadata and user ID info Besehanic [Fig.8/item 810]).
Regarding claim 13 in view of claim 10, the references combined disclose “herein said PPC is based on a set of user data categories, a set of user data sensitivity ratings, and privacy ratings for a category- sensitivity rating pair within a privacy rating protection field” (create a report based on received metadata and user demographics Besehanic[Fig.8/item 830])
Regarding claim 14 in view of claim 10, the references combined disclose “wherein said initial PPC is adapted to be used by a software agent configured for privacy management within a web browser executing on a first computing device and/or an application interface executing on a second phone based computing device”(processor platform can be mobile device Besehanic [Col.22/lines28-40] see also Besehanic [Fig.11])
Regarding claim 15 in view of claim 10, the references combined disclose “wherein said tracking information includes codes steganographically embedded in said selected user data” (watermark is used to permit identification of selected data [Col.3/lines 1-7] also see reception of metadata and user ID info Besehanic [Fig.8/item 810]).
Regarding claim 16 in view of claim 10, the references combined disclose “wherein said tracking information includes codes adapted for a data or file type associated with said selected user data” (metadata and user ID info Besehanic [Fig.8/item 810]).
Regarding claim 17 in view of claim 10, the references combined disclose “wherein tracking information includes codes uniquely configured to be detected only by said software agent” (metadata and user ID info Besehanic [Fig.8/item 810]).
Regarding claim 18 in view of claim 10, the references combined disclose “wherein the tracking information is identified, selected and embedded by the DSP on behalf of the user” (automated security agent tags the selected user privacy data communicated to the DSP with a tracking code prior to or during the data session. Device 100 of Vauclair is able to generate a signal processing function, typically in the form of software, where a watermark has been embedded in parameters of the signal processing function Vauclair [pg.5/lines 16-22).

Regarding claim 19 in view of claim 10, the references combined disclose “wherein the tracking information includes intentional alterations of content in said selected user data” (metadata and user ID info utilized within watermarking Besehanic [Fig.8/item 810]).
Regarding claim 20, Besehanic discloses “a system for implementing privacy protection for user data during online interactions with a digital services provider (DSP) (FIG . 1 is implemented by a logic circuit such as a DSP [Col.8/lines 4-8]) “comprising: a computing system(media monitor [Fig.3])  including one or more executable software routines adapted to: monitor a user's interaction with the DSP during a data session” (monitoring processes disclosed herein collect media metadata from watermarks ( e.g. , video water-marks for identification [Col.2/lines 29-33]), “to permit later identification of said selected user data in other contexts after it is communicated by the user to the DSP” (watermark is used to permit identification of selected data [Col.3/lines 1-7] also see reception of metadata and user ID info[Fig.8/item 810]).
Besehanic does not explicitly disclose “to determine if selected user data falling within data restriction rules is to be communicated to the DSP, determine a data type and a data restriction parameter for said selected user data: modify any such selected user data to include watermarking information in accordance with said data type and data restriction parameter.”  


However, Vauclair in an analogous art discloses “to determine if selected user data falling within data restriction rules is to be communicated to the DSP” (device 100 is able to generate a signal processing function, typically in the form of software, where a watermark has been embedded in parameters of the signal processing function Vauclair [pg.5/lines 16-22, “determine a data type and a data restriction parameter for said selected user data: modify any such selected user data to include watermarking information in accordance with said data type and data restriction parameter.” (the digital signal processing function includes: selecting a subset of 5 parameters used by the signal processing function and/or used for designing the signal processing function; and embedding a watermark in the selected parameters in order to protect said data Vauclair [pg.2/line 3-6]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Basehanic’s watermarking process with Vauclair’s digital signal processing function by selecting a subset of parameters and embedding a watermark for the purpose of providing additional security. One of ordinary skill in the art would have been motivated to combine because Basehanic teaches a watermarking process, Vauclair also discloses a watermarking process which includes a restriction parameters, and both are from the same field of endeavor.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/Examiner, Art Unit 2433              


/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433